Title: To James Madison from Lewis Silbourd, 31 July 1807
From: Silbourd, Lewis
To: Madison, James



Sir
New-york 31th. july 1807

Having been on board the Ship Concord with Mr. Archd. M. Cock at the time of her capture in may last by the british cutter , I was witness to the taking of Mr. Cock’s letters by the commander of the cutter, which he refused to return, or permit to be copied.
Amongst those letters was one from the chief of the administration of Martinique to John Juhel Esqr. of this city, in which is expressed great respect for the character & attachement to the person of Mr. Cock and a desire to be Serviceable to him in any publick capacity, in which he may return to the island.  I have the honour to be with great respect, your most obedt., & hble Servant

Ls. Sibourd

